DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,7-9,13,14 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (JP 2009-220141).  Komatsu discloses an expansion apparatus that shapes a metal material (14) with a die (13) including an electrode (44) that contacts the material to heat the material [0030] when energized by a heating unit (51) and an electrode mounting unit (41) having an electrode movement actuator (42) which moves the electrode (44) along an extension direction ([0025], lines 10-12) of the material (14) during heating.  Regarding claim 2, an electrode adjustment unit (37,38,39) adjusts a moving direction of the electrode by the electrode mounting unit (41) since the base (39) is floatingly supported by the springs (88).  Regarding claims 7 and 9, Komatsu discloses a temperature detecting unit (thermocouple; 21) and a control unit (70) which acquires data from the thermocouple ([0027], lines 6-8) and is connected (Fig. 1) to the heater (50), gas blower (60) and electrode movement actuator (42) wherein the electrode movement actuator applies tension by pushing or pulling the slider (41) ([0025], lines 10 and 11).  Regarding claim 9, Komatsu discloses a pair of electrodes (35,44) and a one side electrode movement actuator (42) which moves one electrode (44) with respect to the other electrode (35) along an extension direction of the metal material (14).  Regarding claim 13, Komatsu discloses an electrode lifting and lowering actuator (80,32,38) which freely lifts and lowers the electrode base (39) ([0025], lines 1 and 2).  Regarding claim 14, Komatsu discloses a nozzle (45) that supplies compressed gas to an interior of the metal material [0026] and a nozzle mounting unit (slider 41) having a nozzle movement actuator (42) that moves the nozzle (45) along an extension direction of the metal material.  Regarding claim 17, a nozzle adjustment unit (39,41) adjusts a moving direction of the nozzle since the base (39) is floatingly supported by the springs (88).  Regarding claims 18 and 19, Komatsu discloses a temperature detecting unit (thermocouple; 21) and a control unit (70) which acquires data from the thermocouple ([0027], lines 6-8) and is connected to the nozzle movement actuator (42) wherein the electrode movement actuator moves the nozzle toward the pipe to apply a pressing force ([0044], lines 1-3) to the metal material for blowing gas through a gas passage (46) from a gas blower (60).  Regarding claim 20, the nozzle movement actuator (42) is a hydraulic cylinder having a piston rod ([0043], lines 1-5) and the nozzle (45) includes a flow path (46) which penetrates from a piston side (Fig. 7) to the metal material (14).  Regarding claims 21 and 22, Komatsu discloses a nozzle lifting and lowering actuator (30,32,38) which freely lifts and lowers the base (39) ([0025], lines 1 and 2) and is an integral moving unit for moving both the nozzle (45) and electrode (44) (Fig. 1).  Regarding claim 23, Komatsu discloses that a control unit (84,87,88) is configured to change a contact position of the electrode (44) by increasing a pressing force of the cylinder unit (42) [0044].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Horton (5,953,945).  Komatsu does not disclose a bent metal material. Horton teaches a bent tube (70) which is contacted by pressure ram assemblies (16,18) at respective tube ends (Fig. 1) wherein ram nozzles (56) are placed into contact with the pipe ends when the ram assemblies are actuated.  Regarding claim 4, Komatsu teaches a substantially rectangular block (41) on a base (39) and is fixed by fixing means to the base wherein the slider (41) is on wheels so as to slide (Fig. 1) and is fixed by the cylinder (42) to an end wall of the base. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to position the electrode moving piston cylinder of Komatsu at an angle to contact ends of a bent tube as taught by Horton in order to pressure form tube shapes which are bent.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Ishizuka et al. (2017/0095853). Ishizuka discloses pairs of electrodes (11,12) comprising upper and lower electrodes ([0024], lines 1-6) which have a recessed groove (11a,12a) which are configured to grip a metal material (14).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the electrode of Komatsu to have a tube gripping profile as taught by Ishizuka in order to aid in gripping an end section of the metal material.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Ishizuka et al. (2017/0095853). Komatsu does not disclose a concentric nozzle. Ishizuka teaches (Fig. 5) that a nozzle (208) has a sleeve portion (210) which is concentric to a tube material (14). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the nozzle end of Komatsu to encircle a tube end as taught by Ishizuka in order to expand the tube end into contact with the sleeve portion to form an end of the tube to a desired shape or diameter.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2,3 and 4. The prior art of record does not disclose a plurality of electrode adjustment units which different inclination angles of an upper surface which are changed and regulated by exchanging electrode adjustment units. Claim 6 would be allowable as it depends from allowable claim 5.
Response to Arguments
Applicant's arguments filed 5-11-2022 have been fully considered but they are not persuasive.  Applicant argues that Komatsu does not move the electrode during heating.  The Komatsu electrode (44) is on a spring system (39,38) and is capable of moving vertically (a possible workpiece extension direction) and horizontally (another possible extension direction) with a cylinder unit (42).  Claim 1 does not set forth “extension direction” in relation to a structure or axis and the Examiner’s opinion is that the electrode is movably supported before and after the switch (53) actuates the electrode (44) as the electrode is movably supported by the cylinder unit to provide a pressing force toward the other electrode (35) and the electrode is also supported by the springs.  The Komatsu language in [0044] recites that the pressing force of the cylinder unit is increased and Fig. 1 shows that electrode is rollingly supported and movable in a direction (1) Fig. 2 by the cylinder unit. 
“When the force information detected by the load cell 84 is transmitted to the pressure control unit 88, the pressure control unit 88 controls the pressing force of the cylinder unit 42 In proportion to the force information, for example.  For example, when high pressure gas is blown into the hot pipe 14 and thermally expanded, the internal pressure of the pipe 14 increases abruptly, but at this time, the force detected by the load cell 84 increases. At this time, the pressure control unit 88 increases the pressing force of the cylinder unit 42 and corresponds thereto.  As described above, it is possible to generate the same pressing force as that exerted on the 2 electrode 44 by the cylinder unit 42. Thus, an appropriate axial force can be always applied to the pipe 14 at the 2 electrode 44.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725